      Case 1:20-cv-00128-HSO-RPM Document 20 Filed 01/12/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

CASEY THOMAS HAVARD, #48179                                                             PLAINTIFF

VERSUS                                               CIVIL ACTION NO. 1:20-cv-128-HSO-RPM

STATE OF MISSISSIPPI DEPARTMENT OF CORRECTIONS, et al.                              DEFENDANTS

                                              ORDER

      This matter is before the Court on Plaintiff’s Response [19] filed on January 11, 2021, to

the Court’s Order [14] entered on October 23, 2020. A review of the Response [19] reveals that

Plaintiff failed to sign it as required by Rule 11 of the Federal Rules of Civil Procedure.

Plaintiff, therefore, will be given an opportunity to correct this omission by placing his original

signature on pages 6 and 8 (CM/ECF pagination) of the copy of the Response [19] enclosed with

this Order and returning the signed copy to the Court. Accordingly, it is

      ORDERED:

      1.   That the Clerk of Court shall mail to Plaintiff a copy of the Response [19] filed

January 11, 2021, along with a copy of this Order.

      2.   That Plaintiff is directed to place his original signature on pages 6 and 8 (CM/ECF

pagination) of the copy of the Response [19] and return the signed Response [19] with the

original signature to this Court on or before February 10, 2021.      Plaintiff is reminded that his

pleadings submitted to this Court for filing must have his original signature on them. Plaintiff’s

failure to return the signed copy of the Response [19] will result in the Court striking this

Response [19] and it will not be considered by the Court. See Fed. R. Civ. P. 11(a).

      3. That Plaintiff shall file his written signed response with the Clerk, U. S. District Court,

2012 15th Street, Suite 403, Gulfport, Mississippi 39501.
        Case 1:20-cv-00128-HSO-RPM Document 20 Filed 01/12/21 Page 2 of 2




        Plaintiff is warned that his failure to fully comply with any order of the Court in a timely

manner or failure to advise the Court of a change of address may result in the dismissal of this

case.

        SO ORDERED, this the 12th day of January, 2021.


                                                        /s/   Robert P. Myers, Jr.
                                                        ROBERT P. MYERS, JR.
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   2
